UNITED STATES DISTRICT COURT                 SOUTHERN DISTRICT OF TEXAS
                                                                           United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
Carol Beth Shine,                        §                                     January 19, 2021
                                         §                                     Nathan Ochsner, Clerk
versus                                   §              Civil Action 4:21−cv−00141
                                         §
Lincoln National Life Insurance          §
Company, et al.


                Notice in a Removed or Transferred Case

     1.    The court will set a pretrial conference in the immediate future.

     2.    Within 10 days of the removal or transfer, the parties must
           disclose their principal facts and documents. Initial disclosures
           may not be delayed. See Rule 26(a)(1)(A),(B),(C), and (D).

     3.    No interrogatories, requests for admission, or depositions may be
           set without court approval.

     4.    Documents must be exchanged, reviewed, and discussed with
           opposing counsel well before the conference.

     5.    A joint discovery plan is not required. Counsel must (a) master the
           facts, (b) ascertain the discovery needed, (c) discuss it with each
           other, and (d) be prepared to discuss discovery in a conference so
           that the court may fashion a brief, effective management plan.

     6.    The court will schedule additional preparation and may rule on
           motions pending or made at the conference.

     7.    To ensure full notice, each party who receives this notice must
           confirm that every named party − whether served − knows of the
           setting.

     8.    Failure to comply with this order may result in sanctions,
           including dismissal of the action, assessment of expenses, and
           prolonged tirades by the court.


                                                       Lynn N. Hughes
                                                       United States District Judge
                         Judge Lynn N. Hughes


Courtroom 11-C, Eleventh Floor         Glenda Hassan, Case Manager
United States Court House              United States District Clerk
515 Rusk Avenue, Room 11122            Post Office Box 61010
Houston, Texas 77002-2605              Houston,Texas 77208-1010
(713) 250-5900                         (713) 250-5516
                                       Glenda_Hassan@txs.uscourts.gov


Procedures. Suggestions for practice before Judge Hughes may be found
at www.txs.uscourts.gov. Please read them.

Contact. Make case-related telephone inquiries to the case manager only.
Counsel may alert the case manager to matters requiring prompt attention.

Information. Get information about filings, orders, or docket entries from
the computer or from the clerk's office at (713) 250-5500.

Letters. Do not write letters or send emails. Put your message in a
document with the case style.

Emergencies. Apply for immediate relief through the Intake Section of the
Clerk's Office, 515 Rusk Avenue; (713) 250-5500.

Counsel should send a copy of emergency motions directly to the case
manager so that they quickly reach the court's attention. In a genuine
emergency if the case manager cannot be reached, please call the judge's
secretary, Kathy Grant, at (713) 250-5900.

Continuances. Joint motions for continuance do not bind the court. The
court will respect counsel's vacations.

Discovery Problems. The court will hear oral motions that affect
discovery or scheduling soon as both counsel can appear in person or by
telephone.
